  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

           MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA,            )
                                     )
           Plaintiff,                )
                                     )        MISC. ACTION NO.
           v.                        )         2:19mc3870-MHT
                                     )              (WO)
SOUTHERN CLASSIC FOOD                )
GROUP LLC,                           )
Brundidge, AL,                       )
                                     )
           Garnishee,                )
                                     )
ELIZABETH HELMS,                     )
                                     )
           Defendant.                )

                                    ORDER

       Before the court are the writ of garnishment (doc.

no. 3) and the garnishee’s answer (doc. no. 6).               It is

ORDERED that, if no hearing is requested within the

time            permitted   under     28    U.S.C.   § 3205(c)(5), *




       *
      28 U.S.C. § 3205(c)(5) provides that “[w]ithin 20
days after receipt of the answer, the judgment debtor
or the United States may file a written objection to
the answer and request a hearing.”
the government shall file a motion for the entry of an

appropriate disposition order under § 3205(c)(7) within

five    business    days    of    when   the   time   to   request    a

hearing expires.          The government also shall submit a

proposed    order    in    Word    format      by   transmitting     an

electronic copy of it as an attachment to an email

message sent to <propord_thompson@almd.uscourts.gov>.

       DONE, this the 14th day of June, 2019.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
